Citation Nr: 1744963	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-48 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board denied the Veteran's claim for extraschedular TDIU in August 2016, and he appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2017 Joint Motion for Remand (JMR), the Court vacated the Board's August 2016 decision and remanded this matter for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development should be conducted to address the issues raised in the March 2017 JMR.  In June 2014, the Board remanded the Veteran's claim and requested a VA examination to evaluate the collective impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The Veteran was afforded a VA examination in April 2015, and the examiner stated that the Veteran could not work as a bartender or salesman due to his inability to stand for long periods of time.  However, the examiner did not address whether the Veteran was precluded from all substantially gainful employment, including sedentary employment.  As such, the examiner did not comply with the June 2014 remand directives, and corrective action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


With respect to the decision of the Director of the Compensation and Pension Service denying entitlement to extraschedular TDIU, the JMR noted a number of errors, including incorrect statements of the issue on appeal and inaccurate facts.  The parties referenced Kuppamala v.  McDonald, 27 Vet.App.  447, 455 (2015) for the premise that an inaccurate or incomplete decision from the Director frustrates the Court's review.  As the decision had an inadequate statement of reasons and bases, a new decision should be obtained.

Finally, subsequent to the August 2016 Board decision, new medical evidence was associated with the claims file.  See January 2017 CAPRI Records.  In August 2017, VA sent a letter to the Veteran and his attorney inquiring whether they wish to waive AOJ review of this new evidence.  They were informed that if they did not respond within 45 days, VA would assume that they did not waive AOJ review.  No response has been received.  In these circumstances, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1304(c) (2016).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the examiner who conducted the April 2015 VA examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  The examiner should address the impact of the Veteran's service-

connected disabilities on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, request a new decision from the Director of the Compensation and Pension Service addressing the Veteran's entitlement to extraschedular TDIU.  The Director is respectfully advised that the criteria for consideration are 38 C.F.R. § 4.16(b) (as opposed to 38 C.F.R. § 3.312(b)(1), and that the period on appeal is not presently limited by any date.

4. Finally, readjudicate the issue on appeal.  The AOJ should consider all evidence added to the record since September 2015.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

